Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2014/0191761 A1), and further in view of Hill (US 2012/0057432 A1).
Regarding claims 1, 13, and 22, Martin teaches a system for calibrating fiber optic well measurements, the system comprising:
a fiber optic waveguide disposed proximal to a wellbore [0001 …oil field operators will often stimulate the reservoir, e.g., by injecting water or other fluids into the reservoir via secondary wells to encourage the oil to move to the primary ("production") wells and thence to the surface.; 0027 … placing the sensors 114 in contact with the borehole wall or into some other desired arrangements such as those illustrated in FIGS. 3D and 3E.];
a sensor coupled to the fiber optic waveguide, the sensor configured to record a plurality of signals detected by the waveguide [0035 “Multiple sensors 114 may be positioned along a given optical fiber.”]; and
Martin teaches a computer system configured to calibrate the acoustic signals from the waveguide by filtering out one or more background acoustic responses from the plurality of 
It would have been obvious to combine the fiber optic monitoring of Martin, with the ambient noise measurement using distributed acoustic sensor on an optic fiber as taught by Hill so that by analyzing the data by spectral band the acoustic difference between various channels may be more clearly indicated in some situations (Hill) [0034].
Regarding claim 2, Martin also teaches the system of claim 1 further comprising an acoustic source disposed in the wellbore [0039 induced acoustic effect; 0052 “It is also possible to achieve a similar effect by injecting a contrast fluid from the wellbore in which monitoring is taking place, but this time changing the initial condition of the formation.”].
Regarding claim 3 and 17, Martin also teaches the system of claim 2 wherein the acoustic source comprises a logging tool [0033 “The cable is coupled to a receiver or transceiver 612 that converts the received light signals into digital data. Stacking of sequential measurements may be used to improve signal to noise ratio.”].
Regarding claim 4, Martin also teaches the system of claim 3 wherein the acoustic source continuously generates acoustic signals [0014 “The sensor measurements in response to an injected current or another electromagnetic field source can be used to determine a resistivity distribution around the well, which in turn enables tracking of the flood front.”; 0053 “The disclosed systems and methods may offer a number of advantages. They may enable continuous time-lapse monitoring of formations including a water flood volume.”].
Regarding claims 5 and 14, Martin also teaches the system of claim 1 wherein the sensor continuously records the background acoustic signals (alternatively 14. The method of claim 13 wherein background acoustic responses comprise background acoustic signals from the wellbore and (a) comprises passively and continuously recording the acoustic signals for a period of time.) [0047 “filters and processes the measurements to calibrate them and …filtering in time to reduce noise…”; 0053 “continuous time-lapse monitoring”].
Regarding claim 6, Martin also teaches the system of claim 1 wherein the sensor comprises an optical sensor interrogator [0045 “An interrogation light pulse is sent from the surface through the fiber and, when the pulse reaches a sensor, it passes through the sensor and the light is modified by the sensor in accordance with the measured electromagnetic field characteristic. The measurement information is encoded in the output light and travels through the fiber to a processing unit located at the surface. In the processing unit the measurement information is extracted.”].
Regarding claim 7, Martin also teaches the system of claim 1 wherein the wellbore is located in an offshore location or an onshore location [0001 “Oil field operators drill boreholes into subsurface reservoirs to recover oil and other hydrocarbons.”; Abstract “subsurface electromagnetic field monitoring system”].
Regarding claim 8, Martin also teaches the system of claim 1 wherein the wellbore comprises a casing and the waveguide is disposed in the casing [Abstract “…a casing that serves as an electrode for injecting a distributed current into the formation. At least some disclosed method embodiments include: receiving measurements from an array of electromagnetic field sensors via a fiberoptic cable in a borehole”].
Regarding claims 9 and 19, Martin also teaches the system of claim 4 wherein the acoustic source is disposed external to the wellbore [0018 “FIG. 1 further shows a power source 120 coupled between the casing 104 and a remote earth electrode 122. Because the casing 104 is an electrically conductive material (e.g., steel), it acts as a source electrode for current flow into the formations surrounding the borehole 102.”; #120 power source is external to the wellbore].
Regarding claim 10, Martin also teaches the system of claim 1 wherein the computer system comprises: an interface for receiving a distributed acoustic dataset, the distributed acoustic dataset comprising a plurality of acoustic signals; a memory resource; input and output functions for presenting and receiving communication signals to and from a human user; one or more central processing units for executing program instructions; and program memory, coupled to the central processing unit, for storing a computer program including program instructions that, when executed by the one or more central processing units, cause the computer system to perform a plurality of operations for calibrating fiber optic well measurements by filtering out background acoustic responses from one or more production operations [0019 “surface interface 116 may be 
Martin as modified by Hill teaches … calibrating fiber optic well measurements by filtering out background acoustic responses from one or more production operations wherein the background acoustic responses are continuously recorded during a time period after cementing operations and prior to perforation or hydraulic fracturing wherein the one or more background acoustic responses comprise acoustic frequency and amplitude spectra responses. [abstract; 0034; 0069].
Regarding claims 11 and 21, Martin also teaches the system of claim 9 wherein the production operations comprises one of well logging, fracturing, cementing, drilling, water injection steam injection, hydrocarbon production, or combinations thereof [0001 “Other stimulation treatments include fracturing (creating fractures in the subsurface formation to promote fluid flow) and acidizing (enlarging pores in the formation to promote fluid flow).”].
Regarding claims 12 and 20, Martin also teaches the system of claim 9 wherein the filtering comprises deconvolution, signal processing, or combinations thereof [0047 “In block 910, a data processing system filters and processes the measurements to calibrate them and improve signal to noise ratio. Suitable operations include filtering in time to reduce noise”].
Regarding claim 15, Martin also teaches the method of claim 14 wherein the period of time ranges from 30 minutes to 30 days [0018-0019 “This resistivity profile in turn is indicative of the 
Regarding claim 16, Martin also teaches the method of claim 13 wherein (a) comprises inserting an acoustic source into the wellbore and recording the background acoustic responses emitted from the acoustic source [0030 “Similarly, FIG. 5B shows a solenoid antenna 504 on cable 106. A current is supplied to the solenoid coil to create a magnetic dipole radiation pattern. The response of the electromagnetic sensors 114 can then be used to derive formation parameters. In both cases the sensors are shown to one side of the source, but this is not a requirement. The source may be positioned between sensors 114 and/or one or more of the sensors may be positioned between multiple sources. The sensors 114 may even be positioned between the electrodes of an electric dipole source. Moreover, it is possible to tilt the sources and/or the sensors to provide improved directional sensitivity.”].
Regarding claim 18, Martin also teaches the method of claim 16 further comprising recording the background acoustic responses at a plurality of depths [0047 “…array processing (software focusing) of the data to achieve different depth of detection or vertical resolution.”].

Response to Arguments
Applicant’s arguments, see pg. 6, filed 04/28, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill (US 2012/0057432 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645